 1                                                           THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9
     UNITED STATES OF AMERICA,                         ) No. CR19-0230JLR
10                                                     )
                      Plaintiff,                       )
11                                                     )
                 v.                                    ) ORDER ON MOTION TO
12                                                     ) CONTINUE TRIAL
     SHANNON MCCALL,                                   )
13                                                     )
                      Defendants.                      )
14                                                     )

15           This matter comes before the Court on the motion of the government and Mr. Sandoval

16   to continue the trial in this matter, and to set a new pretrial motion cutoff consistent with that
     new trial date. Having considered the motion, any responses and objections, and all the files and
17
     records herein, the Court finds and rules as follows:
18
             The facts supporting continuing the trial and excluding the consequent delay are set forth
19   in the Stipulated Motion to Continue, incorporated by this reference.
20           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
21   3161(h)(7)(B)(i) and (ii) that the charges are serious and carry potential substantial imprisonment
     penalties, and this case is sufficiently complex, due to the volume of discovery provided and to
22
     be provided, to include numerous recordings, that it is unreasonable to expect adequate
23
     preparation by the parties for pretrial proceedings or for the trial itself by the current trial date,
24   or for the immediate future.
25           THE COURT THEREFORE FINDS that failure to grant the continuance in this case
26   would result in a miscarriage of justice, because failing to continue this matter for a considerable


                                                                          CARNEY GILLESPIE ISITT PLLP
       [PROPOSED] ORDER ON MOTION TO                                         600 1st Avenue, Suite LL08
       CONTINUE TRIAL                                                         Seattle, Washington 98104
       (US v. MCCALL, CR19-230 JLR) - 1                                                  (206) 445-0212
     period of time would deny counsel for the parties the reasonable time necessary for effective
 1
     preparation, due to defense counsel’s need for more time to review the discovery and evidence
 2
     produced, and still to be produced, and to consider possible defenses and motions, taking into
 3   account the exercise of due diligence.
 4          THE COURT FINDS, in light of these factors, that it is unlikely that the parties can be
 5   reasonably ready to try this matter before June 22, 2020, at the earliest.
            THIS COURT FINDS, pursuant to Title 18, United States Code, Section 3161(h)(6) and
 6
     (7), that this is a reasonable period of delay in that the majority of the defendants have indicated
 7
     they require more time to prepare for trial. The Court finds that given the complexity of the case,
 8
     and the volume of discovery produced, and still to be produced, that more time is, in fact,
 9   necessary.
10          THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code, Sections

11   3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a continuance, and that they
     outweigh the interests of the public and the defendant in a speedy trial.
12
            THIS COURT FURTHER FINDS that all of the additional time requested between the
13
     filing of this motion and the new trial date of June 22, 2020, is necessary to provide counsel for
14   the defendant the reasonable time necessary to prepare for trial.
15          NOW, THEREFORE, IT IS HEREBY ORDERED that the trial date will be continued
16   as to the Defendant in the case captioned above until June 22, 2020 at 1:30 p.m.
            IT IS HEREBY ORDERED, that pretrial motions will be filed no later than
17
     May 14, 2020.
18
            IT IS FURTHER ORDERED that the time between the date the motion to continue was
19
     filed and the new trial date is excluded in computing the time within which a trial must be held
20   pursuant to Title 18, United States Code, Section 3161, et seq.
21          DATED this 27th of December, 2019.

22
23                                                         A
                                                           The Honorable James L. Robart
24
                                                           U.S District Court Judge
25
26

                                                                         CARNEY GILLESPIE ISITT PLLP
       [PROPOSED] ORDER ON MOTION TO                                        600 1st Avenue, Suite LL08
       CONTINUE TRIAL                                                        Seattle, Washington 98104
       (US v. MCCALL, CR19-230 JLR) - 2                                                 (206) 445-0212
 1
 2
 3
 4
 5
 6
 7
 8   Presented by:

 9
10   /s/Christopher Carney
     CHRISTOPHER CARNEY
11   Attorney for Shannon McCall
     Carney Gillespie Isitt PLLP
12
     600 1st Ave., Suite LLl08
13   Seattle, WA 98104
     206-445-0220
14   Fax: 206-445-0220
     Email: christopher.carney@cgilaw.com
15
16
17
18
19
20
21
22
23
24
25
26

                                            CARNEY GILLESPIE ISITT PLLP
       [PROPOSED] ORDER ON MOTION TO           600 1st Avenue, Suite LL08
       CONTINUE TRIAL                           Seattle, Washington 98104
       (US v. MCCALL, CR19-230 JLR) - 3                    (206) 445-0212
